PER CURIAM
This is an appeal from an order denying appellant’s motion to terminate the guardianship and conservatorship held by respondent. We reverse and remand.
On de novo review, we conclude that appellant is not an “incapacitated person” at the present time.1 She is capable of meeting essential health and safety requirements and managing her own affairs. She has no mental illness. She is an alcoholic, but we note that that condition is in remission and that she has been and is currently sober. There is no need to continue the guardianship or conservatorship.
Reversed and remanded with instructions to enter an order terminating guardianship and conservatorship.

 An incapacitated person is
“an adult whose ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person presently lacks the capacity to meet the essential requirements for the person’s physical health or safety orto manage the person’s financial resources.” ORS 126.003(4).